Title: To Thomas Jefferson from Robert Smith, 17 June 1825
From: Smith, Robert
To: Jefferson, Thomas


                        Sir
                        
                            Pittsburgh
                            June 17th 1825
                        
                    it is now a quarter of a  sentuary since I left  Philadelphia to Endeaver to bring you in as President of the United States—I had expected that when I got in years I should most assuredly be   noticed by you and assisted I find that I have been ill treated by James Maddison as well as James Monroe—I took my station at Pittsburgh in the year 1810 I saw there would be a war between England and the Unites States—the orders of Council I looked on as an an act of war—and the United States in Congress could not neglect declaring war against England—It was my opinion that if we not go out to Pittsburgh a  scene  of impresion would take place like and the People of the United states would be as like they where in Poland some years back I gave plans to the Cabinet through James Monroe to  James Maddison that had to capture the British fleet on on Lake Ere and afterward pointed out a plan to capture the fleet at Platsburgh New york State I now request of you to send me fifty Dollar by the return of mail it may be sent through United States bank Mr Corey is one of officers and is known to me as my friend if you do not   be the spot where all your bones lay Maddison Monroe  They should have addressed a Message to Congress after the war was over stated that important information and plans were transmitted to them that led to the capture of the British fleet on Lake Erie and at Plattsburgh. the State of New york.—no that do not want it to be known that I had given them plans as it would take a feather out of their own cap—If the Congress will not pay me for services I shall go to England and become a subject of England that you may be assured of I shall be in Washinton this next winter and amRobert Smith printerP S my going electionering for you  the way for them Maddison and Monroe—I want your answer—P S I gave you the plan  to out wit Sir John Tracy—it was my opinion that Sir John Tracy would employ a person to go through the New England states to try to divide the union I gave you the plan and kept it rigid secret  as well I advised the cabinet at Washington City to send the  Frigate to go and destroy the British  & shall  and kept it a rigid secret as well the plans to capture the two British fleets and did every thing that could defeat England in her plans against the United States So  that Mr Hening got 50 thousand Dollars and me that gave the plan and pointed out how it could be carried into effect never got a cent—and am I not to get a cent for all than it is my duty to blow you all to hell together Had General Armstrong did as I advised him to disgrace of burning the public buildings  would never have taken place at Washington City  ill treated by that dirty fellow H Baldwin the man of low wit as he is called by many persons here.
                        
                    